Case 5:19-cv-01258-JGB-KK Document 1 Filed 07/09/19 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: PO Box 262490
 4     San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
 5     San Diego, CA 92131
       (858) 375-7385; (888) 422-5191 fax
 6     phylg@potterhandy.com
 7     Attorneys for Plaintiff
 8
 9
10                             UNITED STATES DISTRICT COURT
11                            CENTRAL DISTRICT OF CALIFORNIA

12
       Chris Langer,                            Case No.
13
                 Plaintiff,
14                                              Complaint For Damages And
         v.                                     Injunctive Relief For Violations
15                                              Of: American’s With Disabilities
       Melody Tabesh; and Does 1-10,            Act; Unruh Civil Rights Act
16
                 Defendants.
17
18
19         Plaintiff Chris Langer complains of Melody Tabesh; and Does 1-10
20   (“Defendants”), and alleges as follows:
21
22     PARTIES:
23     1. Plaintiff is a California resident with physical disabilities. He is a
24   paraplegic who cannot walk and who uses a wheelchair for mobility. He has a
25   specially equipped van with a ramp that deploys out of the passenger side of
26   his van and he has a Disabled Person Parking Placard issued to him by the State
27   of California.
28     2. Defendant Melody Tabesh owned the real property located at or about


                                           1

     Complaint
Case 5:19-cv-01258-JGB-KK Document 1 Filed 07/09/19 Page 2 of 7 Page ID #:2




 1   18499 Grand Avenue, Lake Elsinore, California, in June 2019.
 2     3. Defendant Melody Tabesh owns the real property located at or about
 3   18499 Grand Avenue, Lake Elsinore, California, currently.
 4     4. Plaintiff does not know the true names of Defendants, their business
 5   capacities, their ownership connection to the property and business, or their
 6   relative responsibilities in causing the access violations herein complained of,
 7   and alleges a joint venture and common enterprise by all such Defendants.
 8   Plaintiff is informed and believes that each of the Defendants herein,
 9   including Does 1 through 10, inclusive, is responsible in some capacity for the
10   events herein alleged, or is a necessary party for obtaining appropriate relief.
11   Plaintiff will seek leave to amend when the true names, capacities,
12   connections, and responsibilities of the Defendants and Does 1 through 10,
13   inclusive, are ascertained.
14
15     JURISDICTION & VENUE:
16     5. The Court has subject matter jurisdiction over the action pursuant to 28
17   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
18   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
19     6. Pursuant to supplemental jurisdiction, an attendant and related cause
20   of action, arising from the same nucleus of operative facts and arising out of
21   the same transactions, is also brought under California’s Unruh Civil Rights
22   Act, which act expressly incorporates the Americans with Disabilities Act.
23     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
24   founded on the fact that the real property which is the subject of this action is
25   located in this district and that Plaintiff's cause of action arose in this district.
26
27     FACTUAL ALLEGATIONS:
28     8. Plaintiff went to the property to visit 7 Star in June 2019 with the


                                               2

     Complaint
Case 5:19-cv-01258-JGB-KK Document 1 Filed 07/09/19 Page 3 of 7 Page ID #:3




 1   intention to avail himself of its goods and services and to assess the business
 2   for compliance with the disability access laws.
 3     9. 7 Star is a facility open to the public, a place of public accommodation,
 4   and a business establishment.
 5     10. Parking spaces are one of the facilities, privileges, and advantages
 6   offered by Defendants to patrons of 7 Star.
 7     11. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 8   to provide accessible parking.
 9     12. Currently, the defendants fail to provide accessible parking.
10     13. Paths of travel are one of the facilities, privileges, and advantages
11   offered by Defendants to patrons of 7 Star.
12     14. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
13   to provide accessible paths of travel leading into 7 Star.
14     15. Currently, the defendants fail to provide accessible paths of travel.
15     16. Plaintiff personally encountered these barriers.
16     17. By failing to provide accessible facilities, the defendants denied the
17   plaintiff full and equal access.
18     18. The failure to provide accessible facilities created difficulty and
19   discomfort for the Plaintiff.
20     19. Sales and service counters are one of the facilities, privileges, and
21   advantages offered by Defendants to patrons of 7 Star.
22     20. Even though the plaintiff did not encounter the barriers, the defendants
23   fail to provide accessible sales and service counters.
24     21. The defendants have failed to maintain in working and useable
25   conditions those features required to provide ready access to persons with
26   disabilities.
27     22. The barriers identified above are easily removed without much
28   difficulty or expense. They are the types of barriers identified by the


                                             3

     Complaint
Case 5:19-cv-01258-JGB-KK Document 1 Filed 07/09/19 Page 4 of 7 Page ID #:4




 1   Department of Justice as presumably readily achievable to remove and, in fact,
 2   these barriers are readily achievable to remove. Moreover, there are numerous
 3   alternative accommodations that could be made to provide a greater level of
 4   access if complete removal were not achievable.
 5     23. Plaintiff will return to 7 Star to avail himself of its goods or services and
 6   to determine compliance with the disability access laws once it is represented
 7   to him that 7 Star and its facilities are accessible. Plaintiff is currently deterred
 8   from doing so because of his knowledge of the existing barriers and his
 9   uncertainty about the existence of yet other barriers on the site. If the barriers
10   are not removed, the plaintiff will face unlawful and discriminatory barriers
11   again.
12     24. Given the obvious and blatant nature of the barriers and violations
13   alleged herein, the plaintiff alleges, on information and belief, that there are
14   other violations and barriers on the site that relate to his disability. Plaintiff will
15   amend the complaint, to provide proper notice regarding the scope of this
16   lawsuit, once he conducts a site inspection. However, please be on notice that
17   the plaintiff seeks to have all barriers related to his disability remedied. See
18   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
19   encounters one barrier at a site, he can sue to have all barriers that relate to his
20   disability removed regardless of whether he personally encountered them).
21
22   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
23   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
24   Defendants.) (42 U.S.C. section 12101, et seq.)
25     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
26   again herein, the allegations contained in all prior paragraphs of this
27   complaint.
28     26. Under the ADA, it is an act of discrimination to fail to ensure that the


                                               4

     Complaint
Case 5:19-cv-01258-JGB-KK Document 1 Filed 07/09/19 Page 5 of 7 Page ID #:5




 1   privileges, advantages, accommodations, facilities, goods and services of any
 2   place of public accommodation is offered on a full and equal basis by anyone
 3   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 4   § 12182(a). Discrimination is defined, inter alia, as follows:
 5            a. A failure to make reasonable modifications in policies, practices,
 6               or procedures, when such modifications are necessary to afford
 7               goods,     services,      facilities,   privileges,   advantages,   or
 8               accommodations to individuals with disabilities, unless the
 9               accommodation would work a fundamental alteration of those
10               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
11            b. A failure to remove architectural barriers where such removal is
12               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
13               defined by reference to the ADA Standards.
14            c. A failure to make alterations in such a manner that, to the
15               maximum extent feasible, the altered portions of the facility are
16               readily accessible to and usable by individuals with disabilities,
17               including individuals who use wheelchairs or to ensure that, to the
18               maximum extent feasible, the path of travel to the altered area and
19               the bathrooms, telephones, and drinking fountains serving the
20               altered area, are readily accessible to and usable by individuals
21               with disabilities. 42 U.S.C. § 12183(a)(2).
22     27. When a business provides parking for its customers, it must provide
23   accessible parking.
24     28. Here, the failure to provide accessible parking is a violation of the law.
25     29. When a business provides paths of travel for its customers, it must
26   provide accessible paths of travel.
27     30. Here, the failure to provide accessible paths of travel is a violation of the
28   law.


                                               5

     Complaint
Case 5:19-cv-01258-JGB-KK Document 1 Filed 07/09/19 Page 6 of 7 Page ID #:6




 1     31. When a business provides sales and service counters for its customers,
 2   it must provide accessible sales and service counters.
 3     32. Here, the failure to provide accessible sales and service counters is a
 4   violation of the law.
 5     33. The Safe Harbor provisions of the 2010 Standards are not applicable
 6   here because the conditions challenged in this lawsuit do not comply with the
 7   1991 Standards.
 8     34. A public accommodation must maintain in operable working condition
 9   those features of its facilities and equipment that are required to be readily
10   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
11     35. Here, the failure to ensure that the accessible facilities were available
12   and ready to be used by the plaintiff is a violation of the law.
13
14   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
15   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
16   Code § 51-53.)
17     36. Plaintiff repleads and incorporates by reference, as if fully set forth
18   again herein, the allegations contained in all prior paragraphs of this
19   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
20   that persons with disabilities are entitled to full and equal accommodations,
21   advantages, facilities, privileges, or services in all business establishment of
22   every kind whatsoever within the jurisdiction of the State of California. Cal.
23   Civ. Code §51(b).
24     37. The Unruh Act provides that a violation of the ADA is a violation of the
25   Unruh Act. Cal. Civ. Code, § 51(f).
26     38. Defendants’ acts and omissions, as herein alleged, have violated the
27   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
28   rights to full and equal use of the accommodations, advantages, facilities,


                                              6

     Complaint
Case 5:19-cv-01258-JGB-KK Document 1 Filed 07/09/19 Page 7 of 7 Page ID #:7




 1   privileges, or services offered.
 2      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 3   discomfort or embarrassment for the plaintiff, the defendants are also each
 4   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 5   (c).)
 6
 7             PRAYER:
 8             Wherefore, Plaintiff prays that this Court award damages and provide
 9   relief as follows:
10           1. For injunctive relief, compelling Defendants to comply with the
11   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
12   plaintiff is not invoking section 55 of the California Civil Code and is not
13   seeking injunctive relief under the Disabled Persons Act at all.
14           2. Damages under the Unruh Civil Rights Act, which provides for actual
15   damages and a statutory minimum of $4,000 for each offense.
16           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
17   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
18
     Dated: July 1, 2019                  CENTER FOR DISABILITY ACCESS
19
20
                                          By:
21
22                                        ____________________________________

23                                               Russell Handy, Esq.
                                                 Attorney for plaintiff
24
25
26
27
28


                                                7

     Complaint
